234 S.W.3d 432 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Julius NASH, Defendant/Appellant.
No. ED 88334.
Missouri Court of Appeals, Eastern District, Division Four.
June 19, 2007.
Motion for Rehearing and/or Transfer Denied August 29, 2007.
Application for Transfer Denied October 30, 2007.
Gwenda R. Robinson, Saint Louis, MO, for defendant/appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, for plaintiff/respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 29, 2007.

ORDER
PER CURIAM.
Julius Nash (Appellant) appeals from the trial court's judgment entered upon a jury verdict finding him guilty of one count of forcible rape, two counts of forcible sodomy and one count of kidnapping. We have reviewed the briefs of the parties and the record on appeal and conclude that a reasonable juror could have found Appellant guilty beyond a reasonable doubt. State v. Brooks, 158 S.W.3d 841, 847 (Mo. App. E.D.2005). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).